
	
		III
		111th CONGRESS
		1st Session
		S. RES. 375
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2009
			Mr. Voinovich (for
			 himself and Mr. Brown) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and service of breast
		  cancer advocate, Stefanie Spielman.
	
	
		Whereas Stefanie Spielman, a tremendous advocate and a
			 true champion for the cause of breast cancer research, passed away on November
			 19, 2009, after a decade-long battle with breast cancer;
		Whereas despite her constant battle with her own illness,
			 Stefanie showed grace and compassion for others, touching countless lives in
			 Ohio and beyond;
		Whereas Stefanie tirelessly advocated for additional
			 research into the prevention and treatment of breast cancer, and along with her
			 husband, Chris, founded the Stefanie Spielman Fund for Breast Cancer Research
			 at the Ohio State University Comprehensive Cancer Center – James Cancer
			 Hospital and Solove Research Institute shortly after her diagnosis;
		Whereas Stefanie and Chris later established the Stefanie
			 Spielman Fund for Patient Assistance, which to date has generated more than
			 $6,500,000 to help translate laboratory discoveries into effective treatments
			 for breast cancer patients;
		Whereas Stefanie served as an active and vital member of
			 the James Cancer Hospital and Solove Research Institute Foundation
			 Board;
		Whereas Stefanie was actively engaged in advocacy issues,
			 including Ohio Mammography Day, which received the strong support of former
			 Ohio First Lady Janet Voinovich and was designated by the Ohio General Assembly
			 as the third Thursday in October;
		Whereas in 2000, Stefanie and Chris established
			 Stefanie’s Champions to honor one of the most important factors
			 in cancer treatment – the loving and healing presence of a devoted
			 caregiver;
		Whereas Stefanie gave the first Champion award to her
			 beloved husband after Chris put his professional football career on hold to
			 care for her when she was first treated; and
		Whereas Stefanie was a loving mother to her 4 children:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges the
			 outstanding achievements and profound impact of Stefanie Spielman in the fight
			 against breast cancer;
			(2)commends Stefanie
			 for her commitment to caring for others suffering from breast cancer;
			 and
			(3)celebrates her
			 life as a wife, mother, and advocate for breast cancer awareness, research, and
			 treatment.
			
